Citation Nr: 1232234	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cholecystectomy.

2.  Entitlement to service connection for arthritis of the back, hips, and feet to include as secondary to service-connected disabilities and as due to exposure to herbicides.  

3.  Entitlement to service connection for hydronephrosis to include as secondary to service-connected disabilities and as due to exposure to herbicides.  

4.  Entitlement to service connection for cirrhosis of the liver to include as secondary to service-connected disabilities and as due to exposure to herbicides.

5.  Entitlement to service connection for peptic or duodenal ulcers to include as secondary to service-connected disabilities, and as due to exposure to herbicides.

6.  Entitlement to a rating higher than 10 percent for gastro-intestinal disorder, including GERD, Barrett's Esophagus, gastritis, diverticulitis, and diverticulosis.  



7.  Entitlement to a rating higher than 10 percent for headaches. 

8.  Whether the severance of service connection for coronary artery disease with congestive heart failure, effective September 1, 2008, was proper. 

9.  Whether the severance of special monthly compensation based on housebound status, effective September 1, 2008, was proper. 

10.  Whether the severance of eligibility to Dependents' Educational Assistance, effective September 1, 2008, was proper.

11.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to March 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2004, June 2008, and January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 



In August 2004 in a rating decision, in relevant part, denied an increased rating for headaches and denied service connection for several other disabilities.  Following additional development, the RO granted service connection for the other disabilities that were on appeal, which constituted complete grants of the claims and increased the rating for headaches to 10 percent.  As the 10 percent rating is not a complete grant as there are higher ratings for headaches under the rating criteria, the claim for increase remains on appeal and is discussed in the Remand portion of the decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a rating decision in March 2007, the RO determined that the TDIU claim was moot, because of the grant of service connection for coronary artery disease, which was rated 100 percent.  Subsequently, in June 2008, the RO severed service connection for coronary artery disease, effective September 1, 2008, which is on appeal.  Here the record again raised the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In July 2010, the Veteran waived his request for a hearing before the Board. 

The claims of service connection for arthritis, hydronephrosis, cirrhosis of the liver, and peptic or duodenal ulcers, and the claims for increase for gastrointestinal disabilities and for headaches, and the TDIU claim are REMANDED to the RO via the Appeals Management Center  in Washington, DC.


FINDINGS OF FACT

1.  Gallbladder disease, resulting in a cholecystectomy, was not affirmatively shown to have been present during service; gallbladder disease, resulting in a cholecystectomy, was not manifest as a chronic disease to a compensable degree within one year of separation from service; and gallbladder, resulting in a cholecystectomy, first documented after service, beyond the one year presumptive period as a chronic disease, is unrelated to an injury, disease, or event in service. 


2.  The evidence of record does not establish that the grant of service connection for coronary artery disease was clearly and unmistakably erroneous. 

3.  The evidence of record does not establish that the grant of special monthly compensation based on housebound status was clearly and unmistakably erroneous.

4.  The evidence of record does not establish that the grant of Dependents' Educational Assistance was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Gallbladder disease, resulting in a cholecystectomy, was not incurred in or aggravated by service, and service connection for gallbladder disease, resulting in a cholecystectomy, may not be presumed to be related to service based on the one-year presumptive period for a chronic disease.   38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The severance of the grant of service connection for coronary artery disease with congestive heart failure was improper.  38 U.S.C.A. §§, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2011). 

3.  The severance of the grant of special monthly compensation based on housebound status was improper.  38 U.S.C.A. §§ 110, 1112, 1113, 1116, 1131, (West 2002); 38 C.F.R. § 3.105(d) (2011). 

4.  The severance of the grant of Dependents' Educational Assistance was improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.105(d) (2011).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the decision herein is entirely favorable to the Veteran with regard to the appeals from the severance of service connection for coronary artery disease, special monthly compensation and eligibility for Dependents' Educational Assistance, VCAA compliance need not be addressed further as to these claims. 

Duty to Notify

On the claim of service connection for residuals of cholecystectomy, under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 





The RO provided the Veteran pre-adjudication VCAA notice by letter in April 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 

The Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

On the claim of service connection for residuals of cholecystectomy, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  






A VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection for a cholecystectomy and further development is not required because there is no record of gallbladder disease, or complaints relative thereto, during service.  As the evidence does not indicate that the disability may be associated with service, a medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim of service connection for a cholecystectomy and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection 

Cholecystectomy

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).



In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more of continuous, active service and a chronic disease, such as calculi of the gallbladder, become manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 


Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) 

Facts 

The service treatment records contain no complaint, finding, history, symptoms treatment, or diagnosis of gallbladder disease.  In November 1980, the Veteran complained of chest pain.  The assessment included upper abdominal pain of unknown etiology, but gallbladder disease was ruled out.  On retirement examination in February 1986, the Veteran marked no for gallbladder trouble or gallstones.  



After service, in September 1996, private medical records show that the Veteran was hospitalized for chronic calcular cholecystitis and a final diagnosis of chronic calcular cholecystitis and a laparoscopic cholecystectomy.  The surgery had been performed in September 1996 following an abdomen ultrasound that found the gall bladder containing tiny calculi and a polyp-like structure.    

Both private and VA records since then refer to the cholecystectomy, but no private or VA health-care professional as attributed the diagnosis to an event, injury, or disease in service.

In October 2009, the Veteran stated that the symptoms of gallbladder disease had grown worse, resulting in surgery in 1996.  

Analysis 

On the basis of the service treatment records alone, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of gallbladder disease, gallbladder disease was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a)  (affirmatively showing inception in service) is not established.

As there is no competent lay or medical evidence either contemporaneous with or after service that gallbladder disease was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).






After service, gallbladder disease, resulting in a cholecystectomy, was first diagnosed in 1996, 10 years after service, ending in 1986, well beyond the one-year presumptive period following separation from service for gallbladder disease as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309 and presumptive service connection as a chronic disease is not established.

As for service connection on the basis of the initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe symptoms of a disease, which are within of personal experience. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Although the Veteran is competent to describe symptoms, gallbladder disease, resulting in a cholecystectomy, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of gallbladder disease, resulting in a cholecystectomy, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, gallbladder disease, resulting in a cholecystectomy, is not a simple medical condition that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of gallbladder disease, resulting in a cholecystectomy. 

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed gallbladder disease, resulting in a cholecystectomy, before 1996.  And no medical professional has related gallbladder disease, resulting in a cholecystectomy, to an injury, disease, or event in service or to any service-connected disability.

To the extent the Veteran implies a causal relationship between gallbladder disease, resulting in a cholecystectomy, and service, the "nexus" requirement, such an implication would constitute the Veteran's opinion and the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of gallbladder disease, resulting in a cholecystectomy, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the causal relationship between gallbladder disease, resulting in a cholecystectomy and service. 


For these reasons, service connection under 38 C.F.R. § 3.303(d) (service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service) is not established. 

And in the absence of medical evidence suggesting a causal relationship between gallbladder disease, resulting in a cholecystectomy, and service, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d)  by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 103A(d)(2) ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the purpose of deciding the theories of service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a), (b), and (d), and presumptive service connection for a chronic disease under 38 U.S.C.A. § 1112 and § 1137 as implemented by 38 C.F.R. §§ 3.307and 3.309, the Board need not reach the question of the Veteran's credibility as there is no competent evidence to support the claim.  In other words, there is no competent evidence of a material issue of fact, that is, gallbladder disease, resulting in a cholecystectomy, is causally related to an injury, disease, or event in service.  See Rucker at 74 (competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible). 

It is the Veteran's general evidentiary burden to establish all elements of a claim, including a causal relationship between the present disability and a disease or injury incurred or aggravated during service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009). 




In the absence of any such competent evidence, the preponderance of the evidence is against the claim under the theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. §5107(b). 
Severance Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  


Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14. 

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); see also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under Section 3.105(a)); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480; Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997). 

Accordingly, to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied. 

Facts 

The service treatment records show that in November 1980 the Veteran complained of chest pain.  Following an evaluation, the etiology of the chest pain was unclear, and ischemic heart disease was considered a remote possibility.  On retirement examination in 1986, the heart was found to be clinically normal and the Veteran denied heart problems.  


After service in May 1986 on VA general medical examination.  A chest x-ray study was negative for acute cardiopulmonary disease.  

In September 1996, an echocardiogram found no angina or ischemic changes.

In March 2001, the Veteran was assessed with ischemic heart disease in a private hospital in Saudi Arabia.  

In April 2001, the assessments were coronary artery disease with myocardial infarction and congestive heart failure.  

In April 2003, in a rating decision, the RO granted service connection for diabetes mellitus, type 2, as due to exposure to herbicides, noting that diabetes mellitus was shown in 2002.   

In May 2003, the Veteran submitted a claim for TDIU, claiming that his heart disease prevented employment.  In August 2003 in a rating decision, the RO denied service connection for a heart disease, finding that heart disease was not shown in service or on VA examination in 1986, shortly after service. 
 
In February 2004, the Veteran gave a history coronary blockage, which had built up over time.  In January 2004, on a private cardiology evaluation, it was noted the right coronary artery was totally occluded.  

In July 2004, on VA examination, there was a history of smoking (1 pack to 1 and half packs a day from 1976 to December 2000) and of diabetes since 2001 or 2002.  The VA examiner stated that the Veteran's coronary heart disease was secondary to cigarette smoking.  

In August 2004 in a rating decision, the RO denied service connection for the heart disease.  The Veteran appealed the denial of service connection. 



The Veteran submitted articles from the internet, pertaining to coronary disease and the difficulty in assessing coronary disease.  He also submitted private treatment records, showing complaints in 1988 and 1990 of shortness of breath, though no assessment found coronary disease.  

In January 2005, a physician's assistant noted the extent of the occluded right artery and expressed the opinion that the blockage more likely than not began while the Veteran was in service from 1966 to 1986.  Also a private physician expressed the same opinion. The private physician also noted that the Veteran had given a history of treatment for high triglycerides in service in the 1980s.  The private physician stated that the coronary artery disease was most probably due to the build-up of fatty deposits in the arteries.  

In April 2006, the Veteran was seen in a private hospital emergency room for chest pain.  It was noted that the Veteran's diabetes had been poorly controlled, which among other health problems, complicated his case.  

In March 2007, the RO granted service connection for coronary artery disease with congestive heart failure as secondary to the service-connected diabetes mellitus, and assigned a 100 percent rating, effective in October 2002, the date of receipt of the claim.  In the rating decision there was reference to the severity of the coronary artery disease.  The opinion of the private physician that the Veteran's heart disease was aggravated by diabetes mellitus was cited.  

In March 2007, the RO awarded special monthly compensation based on the housebound status and granted the Veteran basic eligibility to Dependents' Educational Assistance on account of a total and permanent service-connected disability.  In its decision, the RO referred to the 100 percent rating for coronary artery disease and that the Veteran's other service-connected disabilities had a combined rating of 60 percent.  




In January 2008, on VA examination, after a review of the record, including the service treatment records and the private medical records, dated in 2001 and 2002, the VA examiner expressed the opinion that the coronary artery disease with history of myocardial infarction was less likely than not aggravated by diabetes mellitus, because the diagnosis of the diabetes mellitus post-dated the myocardial infarction and coronary artery disease.  

In a rating decision in February 2008, the RO proposed to sever service connection for coronary artery disease with congestive heart failure, proposed to sever special monthly compensation based on housebound status, and proposed to sever eligibility to Dependents' Educational Assistance.  The action was based on a the fact that there was no medical opinion that coronary artery disease was aggravated by diabetes mellitus and on the opinion of the VA examiner, who stated that the diabetes was less likely to have aggravated the coronary artery disease, because diabetes was diagnosed after the Veteran's heart attack in 2001.  The RO also found that the Veteran's combined disability rating, without the rating for coronary artery disease, was 50 percent, not 60 percent.  

In March 2008, the same private physician repeated the opinion that the extent and severity of the artery blockage was indicative of long-term buildup and more likely than not began in service.  The private physician expressed the opinion that the diabetes may also have had a detrimental effect on coronary artery disease and congestive heart failure.  In April 2008, another private physician stated that the Veteran's multiple medical problems, including diabetes and hyperlipidemia, complicated coronary artery disease, causing both congestive heart failure and angina.  In May 2008, a private endocrinologist, who treated the Veteran, expressed the opinion that diabetes was a recognized risk factor in accelerating the hardening and narrowing of the arteries and had a detrimental effect on coronary artery disease and congestive heart failure. 

In a rating decision in June 2008, the RO effectuated the proposed severance of the Veteran's disability benefits on September 1, 2008. 


Analysis

In February 2008, the RO proposed to sever service connection for coronary artery disease with congestive heart failure, proposed to sever special monthly compensation based on housebound status, and to sever eligibility to Dependents' Educational Assistance.   

The Veteran was notified of the proposed severance in February 2008.  The Veteran was also notified that he could request a hearing and submit evidence.  The RO then issued a rating decision in June 2008, effectuating the proposed actions, effective September 1, 2008, which was the day following the last day of the month in which the 60-day period from date of notice of the rating decision expired.  
38 C.F.R. § 3.105(d). 

In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issues are whether the severance and discontinuance actions were proper in accordance with the applicable law and regulations. 

Although this case involves three distinct issues, the Board notes that a favorable determination with regard to one issue, the severance of service connection for coronary artery disease with congestive heart failure, will determine the outcome of the other two issues, which comprise entitlements that are ancillary to the award of service connection for coronary artery disease with congestive heart failure. Accordingly, the Board will focus on the severance of service connection for coronary artery disease with congestive heart failure. 

As noted above, the evidence must establish that the grant of service connection for coronary artery disease with congestive heart failure was clearly and unmistakably erroneous with the burden of proof on VA.  38 C.F.R. § 3.105(d).  





In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection. 

After a review of the record the Board cannot find that it is undebatable that the grant of service connection for coronary artery disease and congestive heart failure was clearly and unmistakably erroneous.  

It is clearly established that the Veteran has coronary artery disease and congestive heart failure.  The evidence consisted of the opinions of a physician's assistant and a private physician that the severity of the coronary blockage was indicative that the blockage began while the Veteran was in service from 1966 to 1986.  This is evidence weighing in favor of direct service connection.  

As for the opinion of the VA examiner that the service-connected diabetes mellitus was less likely than not to have aggravated the coronary artery disease with a history of myocardial infarction, because the diabetes mellitus was diagnosed chronologically after the documented coronary artery disease, was an inadequate basis for the severance, because there was competing evidence to grant service connection by aggravation and favorable evidence to support service connection on a direct basis.  As the VA examiner's opinion was silent as to facts as the facts were known, the opinion was legally insufficient as the opinion did not constitute clear and unmistakable evidence against the grant of service connection.       

Accordingly, as there is not clear and unmistakable evidence that the grant of service connection for coronary artery disease and congestive heart failure was erroneous, severance of service connection for coronary artery disease and congestive heart failure was not in accordance with 38 C.F.R. § 3.105(d). 





Considering the evidence of record in light of the legal standard for severance of service connection, the Board finds that service connection was improperly severed and service connection for service connection for coronary artery disease and congestive heart failure is restored.  

As service connection is restored for coronary artery disease and congestive heart failure, the evidence of record does not clearly and unmistakably support the severance of special monthly compensation on account of housebound status or the severance of the Veteran's eligibility to Dependents' Educational Assistance, which are benefits contingent on the restoration of service connection for coronary artery disease and congestive heart failure. 

During the pendency of the appeal, VA amended the regulation, pertaining to presumptive service connection for certain diseases, resulting from exposure to Agent Orange, by adding ischemic heart disease.  As service connection was for coronary artery disease restored, the effective date of service connection is also preserved, and presumptive service connection under the amended regulation is now moot. 

ORDER

Service connection for gallbladder disease, resulting in a cholecystectomy, is denied.

Severance of service connection for coronary artery disease and congestive heart failure, effective September 1, 2008, was improper, and service connection is restored. 

Severance of special monthly compensation based on housebound status, effective September 1, 2008, was improper, and special monthly compensation is restored. 
  
Severance of eligibility to Dependents' Educational Assistance, effective September 1, 2008, was improper, and eligibility is restored. 



REMAND

On the claim of service connection for arthritis, the Veteran is already service-connected for cervical strain and spondylosis as well as for gout.  There is no medical opinion as to whether the service-connected disabilities may have caused or aggravated the Veteran's arthritis.  

On the claims of service connection for hydronephrosis, cirrhosis of the liver, and peptic or duodenal ulcers, the Veteran is service-connected for gastrointestinal disease in addition to diabetes.  There is no medical opinion as to whether the service-connected disabilities may have caused or aggravated the Veteran's claimed disabilities.  

On the claims of service connection, further development under the duty to assist is needed. 

On the claim for increase for headaches, in March 2007, the RO increased the rating to 10 percent, which the RO deemed a full grant of the benefit.  The Board disagrees.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Therefore, the appeal of the claim for increase for headaches remains pending.  

On the claim for increase for gastrointestinal disorders, the Veteran was afforded a VA examination in October 2009.  The Board finds that examination is insufficient to rate the disability and further development under the duty to assist is needed. 






On the TDIU claim with the restoration of service connection for coronary artery disease, further development is needed.  Rice v. Shinseki, 22 Vet. App. 447 (2009), (A TDIU claim either stated or implied is not a separate claim for benefits, but part of the claim for increase.).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the private medical records, pertaining the spine and hip disabilities, including records before and after the total right hip replacement in 2005.  

2.  Afford the Veteran VA examinations to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current arthritis or degenerative changes of the spine, hips, or feet is:

a).  Related to any disease or injury in service, or, 

b).  Caused by or aggravated by the service-connected disabilities, including left lower extremity peripheral neuropathy and amyotrophy, gout, diabetes mellitus, cervical strain and spondylosis.  




In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review. 

3.  Afford the Veteran VA examinations to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that current hydronephrosis or cirrhosis of the liver is :

a).  Related to a disease or injury in service, or, 

b).  Caused by or aggravated by the service-connected disabilities, including diabetes mellitis and coronary artery disease and congestive heart failure. 

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review.

4.  Afford the Veteran VA examinations to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that current peptic ulcer disease is: 

a).  Related to a disease or injury in service, or, 

b).  Caused by or aggravated by the service-connected disabilities, including GERD, Barrett's Esophagus, gastritis, diverticulitis, and diverticulosis. 

In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review.

5.  Afford the Veteran a VA examination to determine the severity of each of the service connected disabilities, namely, GERD, Barrett's Esophagus, gastritis, diverticulitis, and diverticulosis.  The examiner is requested to specify the symptoms pertaining to each disability.  

The Veteran's file must be made available to the VA examiner for review.  

6.  Afford the Veteran a VA examination to determine the severity of the service-connected headaches.  

The Veteran's file must be made available to the VA examiner for review. 

7.  After the development has been completed, adjudicate the claims.  On the TDIU claim, adjudicate the claim in light of the restoration of service connection for coronary artery disease. If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


